Filed by Great Plains Energy Incorporated Pursuant To Rule 425 Under the Securities Act of 1933 And Deemed Filed Pursuant to Rule 14a-6 Under the Securities Exchange Act of 1934 Subject Company: Aquila, Inc. Commission File No.: 333-142715 This filing consists of the following letter distributed to Great Plains Energy Incorporated stockholders commencing on October 2, 2007: GREAT PLAINS ENERGY INCORPORATED 1201 Walnut Kansas City, MO 64106 October 2, 2007 Dear Great Plains Stockholder: According to our latest records, we have not yet received your proxy for the important Special Meeting of Great Plains Energy to be held on October 10, 2007.
